Citation Nr: 0410595	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  94-14 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the 
U.S.A.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from January to May 1976.

This matter originally came to the Board of Veterans' Appeals 
(Board) from an August 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied a rating in excess of 20 percent for low 
back strain.  The veteran duly appealed the RO's decision and in 
March 1996 and September 1999, the Board remanded the matter for 
additional development of the evidence.

While the matter was in remand status, in a December 2001 rating 
decision, the RO increased the rating for the veteran's low back 
strain to 40 percent, effective April 10, 1992, the date of 
receipt of his claim for an increased rating.  Although an 
increased rating has been granted, the issue of entitlement to a 
rating in excess of 40 percent remains in appellate status, as the 
maximum schedular rating for disabilities of the spine has not 
been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

Unfortunately, as set forth in more detail below, another remand 
of this matter is required.  This appeal will be remanded to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
The veteran is advised that VA will notify him if further action 
is required on his part.


REMAND

During the pendency of this appeal, new regulations have twice 
been promulgated regarding the evaluation of disabilities of the 
spine.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2003) (effective September 
23, 2002) (Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes); see also 68 Fed. Reg. 51,454-56 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a (2004) (effective 
September 26, 2003) (General Rating Formula for Diseases and 
Injuries of the Spine).  The RO has not yet considered the 
veteran's claim pursuant to these new criteria.  

In that regard, the Board notes that the veteran is currently 
receiving the maximum rating available for disabilities of the 
spine, absent evidence of a fracture of the vertebra, ankylosis, 
or intervertebral disc syndrome.  38 C.F.R. § 4.71a.  In this 
case, it has neither been shown nor alleged that the veteran's low 
back disability is characterized by a fracture of the vertebra or 
ankylosis.  It is unclear, however, whether the veteran's service-
connected low back disability is characterized by intervertebral 
disc syndrome.  

At the most recent medical examination for compensation purposes 
in August 2000, the examiner indicated that although the veteran's 
low back disability had previously been diagnosed as lumbosacral 
strain, he felt that a current diagnosis of "lumbar degeneration 
and right lumbar radiculopathy" was warranted, based on a 
progression of the disability.  It is also noted that VA clinical 
records dated in August 2000 contain a notation of low back pain 
due to discogenic disease of the lower spine.  Based on the 
foregoing, and in view of the rating criteria for disabilities of 
the spine, the Board finds that another medical examination is 
necessary to clarify the nature and severity of the veteran's 
service-connected low back disability.

Finally, under the Veterans Claims Assistance Act of 2000 (VCAA), 
VA has a duty to notify a claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 38 C.F.R. § 3.159(b)(1) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the veteran 
has not yet received the required notification.  

Accordingly, this issue is REMANDED to the RO for the following:

1.  The RO should review the record and send an appropriate letter 
to the veteran and any representative to ensure compliance with 
all notice and assistance requirements set forth in the VCAA.  The 
RO should also advise the veteran of the evidence necessary to 
substantiate his claim, as well as what evidence he is to provide 
and what evidence VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The veteran should be afforded a VA medical examination to 
determine the nature and severity of his service-connected low 
back disability.  The claims folders should be made available to 
the examiner for review in connection with the examination.  The 
examiner should be requested to provide an opinion as to whether 
it is at least as likely as not that the veteran's service-
connected low back disability is characterized by intervertebral 
disc syndrome.  If intervertebral disc syndrome is found to be 
part and parcel of the service-connected low back disability, the 
examiner should include a detailed account of all neurologic and 
orthopedic manifestations of the disability found to be present.  
The examiner should also comment on the frequency and duration of 
any incapacitating episodes (i.e. periods of acute signs and 
symptoms due to intervertebral disc syndrome that require bed rest 
prescribed by a physician and treatment by a physician. 

3.  The RO should then readjudicate the veteran's claim, with 
specific consideration to the amended rating criteria for the 
evaluation of disabilities of the spine.  If the benefit sought on 
appeal remains denied, the veteran and any representative should 
be furnished a supplemental statement of the case containing 
citations to all applicable legal criteria, and afforded the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





